OPINION

Per Curiam:

Sharon Madge Wallis filed a pretrial petition for a writ of habeas corpus challenging the portion of an indictment which charged her with the sale of a controlled substance on May 4, 1978, in Las Vegas, Nevada. Habeas was denied and in this appeal Wallis contends the district judge committed reversible error. We agree.
The only evidence in the record that purports to connect Wallis with the charged crime is that on May 4, 1978, she was in the company of Lewis Jackson Wallis (her husband) and another man when an undercover narcotic agent allegedly met with and received from Lewis Jackson Wallis a quantity of phencyclidine (PCP), a controlled substance.
Although the evidence regarding appellant’s association with the two men may constitute some transgression of the law, we deem such evidence insufficient to support a charge of attempted sale. Accordingly, the district judge should have granted the habeas challenge to the count of the indictment which charged Sharon Madge Wallis with that crime. See Palombo v. Sheriff, 93 Nev. 492, 568 P.2d 580 (1977). See also Ursino v. Sheriff, 91 Nev. 409, 537 P.2d 316 (1975).
Reversed.